Citation Nr: 0403695	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected limitation of motion of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1984 to May 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the RO. 

The case was remanded by the Board to the RO in September 
2002 to afford the veteran an opportunity to appear for a 
personal hearing.

The veteran subsequently testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC in July 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

Historically, service connection was granted for scar left 
armpit, status post excision hidradenitis suppurativa in 
November 1989.  The veteran thereafter continued to complain 
of pain and numbness in the area of the left shoulder.  In a 
July 1998 rating decision, the RO granted service connection 
for limitation of motion of the left shoulder and assigned a 
noncompensable rating.  The veteran appealed the initial 
noncompensable rating assigned for the service-connected 
limitation of motion of the left shoulder. 

The veteran asserts that the service-connected limitation of 
motion of the left shoulder is more severe than the current 
noncompensable rating represents.  

VA outpatient treatment reports show that the veteran had a 
second excision left axilla hidradenitis in September 1998.  
The post-operative diagnosis was that of recurrent 
hidradenitis left axilla.

A November 1998 VA surgical note indicates that the veteran 
continued to complain of soreness under the left arm and 
numbness/tingling on the inside of the arm down to the 
fingers.  

At VA examination in February 1999, the veteran continued to 
complain of pain in the left axilla area radiating out toward 
the biceps and also on her side toward the lateral side of 
her left breast.  The veteran described the pain as a 
constant soreness.  On a pain scale from 1-10, with 10 being 
the worst pain, she rated it a 6.  Just moving the arm 
aggravated the pain, and any type of lifting or turning the 
arm, or using the arm made it worse.  

On examination, range of motion of the left shoulder forward 
flexion was 140 degrees, abduction 135 degrees, internal and 
external rotation 90 degrees.  She did have stated pain.  The 
examiner concluded that the veteran had slight decreased 
range of motion of the shoulder.  

At her July 2003 video conference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
she changed jobs because she was unable to perform the 
physical requirements of the old job due to the service-
connected limitation of motion and pain in the left shoulder.  
The veteran also testified that she developed significant 
weakness in the left arm after repeated use of that arm.  In 
addition, the veteran testified that she had numbness and 
tingling from her left shoulder down to her hand.  

The United States Court of Appeals for Veterans Claims 
(Court), has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA 
duty to assist includes the conduct of VA examination where 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

In this case, the Board finds that the most recent VA 
examination of the left shoulder in February 1999 is 
inadequate for rating purposes.  Specifically, the veteran 
has consistently complained of numbness and tingling in the 
left shoulder and arm; however, that issue has never been 
addressed by a VA examiner.  

Moreover, although the VA examiner in February 1999 measured 
the veteran's limitation of motion of the left shoulder in 
terms of degrees, the examiner did not indicate if there was 
any additional functional limitation due to pain on use.  

Because the way in which the veteran's left shoulder 
disability was rated contemplates problem with movement, 
consideration must be given to the degree of any functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  See 38 C.F.R. § 4.71a (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2003).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
Court, interpreted the VCAA to require that VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must also 
notify a claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio are completed before 
returning the case to the Board.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated her for pain 
and numbness of the service-connected 
left shoulder, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran, to 
include any recent treatment of the left 
shoulder, that have not been previously 
secured should be obtained and associated 
with the claims file.  

2.  The veteran should be afforded VA 
examination(s) to include neurological 
and orthopedic evaluations to determine 
the current nature, extent, and 
manifestations of the veteran's service-
connected limitation of motion of the 
left shoulder.  All indicated x-rays 
should be completed.  The claims file 
should be made available to the 
examiner(s) for review of pertinent 
documents therein in connection with the 
examination(s).  Such tests as deemed 
necessary should be performed.  These 
tests should include a complete test of 
the range of motion of the affected 
joints.  All findings should be reported.  
The examiner(s) should also be asked to 
determine whether the left shoulder 
and/or arm exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
shoulder and/or arm is used repeatedly.  
Any limitation of functional ability 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA and Quartuccio 
is completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


